Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.1 14, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.1 14. Applicant's submission filed on 1/13/2021 has been entered.
Claims 1-17 are presented for further examination.

DETAILED ACTION

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaddam et al hereinafter Gaddam (US 9037118) in view of Schroeder, JR. et al hereinafter Schroeder (US 20120221725). 

Referring to Claim 1. Gaddam discloses a method, the method comprising: generating, by one or more computer processors, a unique key for each application server device of one or more application server devices able to send one or more push notifications to a computing device of a user (refer to Col 8, Lines 10-25); sending, by one or more computer processors, a push notification service identification (PNSID) (registration information such as application ID, refer to Col 8, Lines 15-25) and a first unique key (mobile device ID and encrypted key, Col 8, Lines 60-64) of the one or more generated unique keys to a first application server device of the one or more application server devices (refer to Col 8, Lines 10-25), wherein the first unique key is associated with the first application server device (refer to Col 8, Lines 10-25); receiving, by one or more computer processors, a push notification that includes a push notification key from the first application server device (refer to Col 8, Lines 55-67); determining, by one or more computer processors, whether the push notification key matches the first unique key sent to the first application server device (refer to Col 10, Lines38-55, session id are included the data associated with the session id, such as unique keys/device ID with encryption data, Col 9, Lines 42, Col 12, Lines 14-20); 

	Schroeder, in analogous art, discloses “responsive to determining that the push notification key, received from the first application server device, does not match the first unique key sent to the first application server device, rejecting, by one or more computer processors, the received push notification (token generated and passed to the requested applications servers and anytime the server sent the request to the clients, if the token in the request does not match, it will be rejected and notified the user, refer to par 0027, 0034, 0051).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Gaddam with Schroeder because Schroeder’s teaching would allow the system of Schroeder to enhance the security measure in order to access a network resource.  

Referring to Claim 2.  Gaddam with Schroeder disclosed the method of claim 1, Gaddam discloses storing, by one or more computer processors, the PNSID to an information repository; and storing, by one or more computer processors, the generated unique key for each application server device of the one or more application server devices to the information repository (refer to Col 12, Lines 65- Col 13, Lines 6).

Referring to Claim 3.  Gaddam with Schroeder disclosed the method of claim 1, Gaddam discloses responsive to determining that the push notification key does match the first unique key sent to the first application server device, accepting, by one or more computer processors, the received push notification (refer to Col 10, Lines 40-65, Col 19, Lines 1-15).

Referring to Claim 4.  Gaddam with Schroeder disclosed the method of claim 1, Gaddam discloses wherein the determination of whether the push notification key received from the first application server device and the first unique key sent to the first application server device match is determined by comparing the push notification key to the first unique key sent to the first application server device (refer to Col 19, Lines 10-15, Col 10, Lines 40-65).

Referring to Claim 5.  Gaddam with Schroeder disclosed the method of claim 3, Gaddam further discloses responsive to accepting the received push notification, displaying, by one or more computer processors, the accepted push notification, wherein the accepted push notification is displayed on the computing device of the user (refer Col 7, Lines 15-20, Col 8, Lines 15-41).

Referring to Claim 6.  Gaddam with Schroeder disclosed the method of claim 1, Gaddam discloses sending, by one or more computer processors, an alert to the user that the received push notification was rejected (received message must be processed through the device in order to presented to the user, Col 19, Lines 9-20).

Referring to Claim 7 – 12, 14-17, claims are rejected under similar rational as claims 1-6.  

Referring to Claim 13. Gaddam discloses a computer system, the computer system comprising: one or more computer processors (processors, refer to Col 8, Lines 10-15), one or more computer readable storage media (refer to Col 18, Lines 8-10); and program instructions stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors (refer to Col 19, Lines 34-47), the program instructions comprising: program instructions to generate a unique key for each application server device of one or more application server devices able to send one or more push notifications to a computing device of a user (refer to Col 8, Lines 10-25); program instructions to send a push notification service identification (PNSID) and a first unique key of the one or more generated unique keys to a first application server device of the one or more application server devices (refer to Col 8, Lines 10-25), the PNSID (registration information such as application ID, refer to Col 8, Lines 15-25) establishes a secure registration between the computing device (the registration for the application is to make sure it is the application that is allowed to communicate with the client, Col 8, Lines 67, Col 9, Lines 5, Col 9, Lines 8-25, so once successful registration, and authenticated, a persistent connection can be established), one or more applications on the computing device requesting the PNSID (allow persist connection to be established for that application, refer to Col 9 Lines 20-25, Col 10, Lines 28-32), and a server hosting a downloadable variant of one or more applications (session ID, refer to Col 9, Lines 35-45, which involved with application ID, mobile device ID and encrypted key, Col 8, Lines 64); program instructions to determine whether the push notification key matches the first unique key 
Although Gaddam disclosed the invention substantially as claimed, Gaddam did not explicitly disclose “program instructions to, responsive to determining that the push notification key, received, from the first application server device, does not match the first unique key sent to the first application server device, reject the received push notification responsive to determining that the push notification key, received from the first application server device, does not match the first unique key sent to the first application server device, rejecting, by one or more computer processors, the received push notification and send an alert to the computing device indicating that the push notification was rejected.”
	Schroeder, in analogous art, discloses “responsive to determining that the push notification key, received from the first application server device, does not match the first unique key sent to the first application server device, rejecting, by one or more computer processors, the received push notification (token generated and passed to the requested applications servers and anytime the server sent the request to the clients, if the token in the request does not match, it will be rejected and notified the user, refer to par 0027, 0034, 0051), send an alert to the computing device indicating that the push notification was rejected (refer to par 0051)”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Gaddam with Schroeder because Schroeder’s teaching would allow the system of Schroeder to enhance the security measure in order to access a network resource.  



Conclusion
A shortened statutory period for reply to this Office action is set to expire THREE MONTHS from the mailing date of this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN C TANG whose telephone number is (571)272-3116.  The examiner can normally be reached on 5:30am - 2pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAREN C. TANG
Primary Examiner
Art Unit 2447


/Karen C Tang/
Primary Examiner, Art Unit 2447